962 So. 2d 545 (2007)
The MISSISSIPPI BAR
v.
Judith Kristie SMITH-MILLER.
No. 2006-BD-02028-SCT.
Supreme Court of Mississippi.
March 19, 2007.


*546 ORDER

¶ 1. The Mississippi Bar has filed a Formal Complaint pursuant to Rule 6 of the Rules of Discipline for the Mississippi State Bar (MRD), seeking disbarment of attorney Judith Kristie Smith-Miller, who pled guilty to the crime of accessory after the fact in violation of Miss.Code Ann. § 97-1-5 (Rev.2006). Upon acceptance of Smith-Miller's guilty plea to Count II in cause number XXXX-XXXX, the Circuit Court of Madison County, Mississippi, Judge Samac S. Richardson presiding, sentenced Smith-Miller to serve a term of five years in the custody of the Mississippi Department of Corrections and to pay court costs in the amount of $354.50; however, the last four years of this sentence were to be served on supervised probation pursuant to statute. In addition, the circuit court ordered Smith-Miller to "voluntarily surrender her license to practice law as a member of the Mississippi Bar within 30 days of the filing of a formal complaint by the State Bar." We conclude that all procedural prerequisites have been met and order disbarment.

I.
¶ 2. The Bar, on its own initiative, filed the present Formal Complaint against Smith-Miller on November 30, 2006. In this Formal Complaint, the Bar requested that Smith-Miller be disbarred based on the 2006 felony conviction. On December 6, 2006, Smith-Miller filed her Notice of Irrevocable Resignation effectively resigning from the practice of law in the State of Mississippi pursuant to MRD 10.5. This Notice was approved as to form by Smith-Miller's attorney, as indicated by her attorney's signature on the Notice. In this Notice, Smith-Miller stated, inter alia, that "I do not desire to defend this matter. I hereby request permission to irrevocably resign with prejudice from the Mississippi Bar in accordance with Rule 10.5, MRD."

II.
¶ 3. MRD 6(a) states in pertinent part that whenever any attorney enters a plea of guilty to any felony (other than manslaughter), the judgment of conviction "shall be conclusive evidence" of the attorney's guilt. MRD 6(a) likewise states that the Supreme Court "shall then forthwith strike the name of the attorney and order his immediate suspension from the practice of law." MRD 6(a). Smith-Miller pled guilty to the felony offense of accessory after the fact, and the circuit judge forthwith accepted Smith-Miller's guilty plea and entered a judgment of conviction and sentence. Therefore, there is unquestionably before this Court conclusive evidence of Smith-Miller's guilt as required by MRD 6(a).
¶ 4. MRD 10.5 states, inter alia:
An attorney may tender an irrevocable resignation to either the Court or the Tribunal. . . . Upon receipt of such a resignation, and any response that the Bar may elect to file, the disciplinary proceedings shall terminate and either the Court or the Tribunal shall enter its order accepting the resignation, revoking the attorney's license, and barring forever thereafter the attorney's right to seek reinstatement to the privilege of practicing law in this state. Such a resignation and order shall be considered disciplinary action, and the resignation shall be considered tantamount to the proof of guilt on the matter charged. *547 Because of Smith-Miller's filing of her Notice of Irrevocable Resignation in compliance with MRD 10.5, this Court must enter an order disbarring Smith-Miller.
¶ 5. IT IS, THEREFORE, ORDERED, ADJUDGED, and DECREED as follows:
1. Judith Kristie Smith-Miller is hereby DISBARRED from the practice of law in the state of Mississippi.
2. This order shall constitute notice of disbarment in this cause.
3. The Clerk of the Supreme Court of Mississippi shall immediately forward an attested copy of this order to the Circuit Court Judges and Chancellors in and for Madison County, Mississippi, and the Senior Judge of each court shall enter this order upon the minutes of their respective courts.
4. The Clerk of the Supreme Court of Mississippi shall likewise immediately forward an attested copy of this order to the Clerks of the United States District Courts for the Northern and Southern Districts of Mississippi, the Clerk of the United States Court of Appeals for the Fifth Circuit, and the Clerk of the Supreme Court of the United States.
5. Costs of these proceedings are hereby assessed against Judith Kristie Smith-Miller.
¶ 6. SO ORDERED, this the 19th day of March, 2007.
/s/George C. Carlson, Jr.
GEORGE C. CARLSON, JR., JUSTICE
SMITH, C.J., WALLER AND COBB, P.JJ., DIAZ, EASLEY, GRAVES, DICKINSON AND RANDOLPH, JJ., CONCUR.